          Case 16-28583                      Doc 45     Filed 07/02/19 Entered 07/02/19 14:03:30                                Desc Main
                                                          Document     Page 1 of 1




 Fill in this information to identify your ease;

 Debtor 1                 Danielle R Gaddy
                                                      ',1rdie Name              Last Name
 Debtor 2
 (Spouee if, ftng)        FIrSt Name                  Middle Narita             Lal Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS

 Case number 16-28583
 ft ¼nc,wn)                                                                                                                   • Check If this is an
                                                                                                                                amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                    12115

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250)000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341, 1519, and 3571.



                 Sign Below


       Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

       0 N
       0 Yes.        Name of person                                                                         Attach Bankruptcy Petition Preparer's Notice.
                                                                                                            Declaration. and Signature (Official Form 119)


      Under penalty of perjury, I declare that I he        read the summary and schedules filed with this declaration and
      that they arn)rue and correct.

                                                                                x
                                                                                    Signature of Debtor 2
              Signature of Debtor

              Date 7/2/2019                                                         Date




Official Form 1060ec                                  Declaration About an Individual Debtor's Schedules
Software Capiigttt fe) 996-2015 Best Case. U.0 -                                                                                           Bert Case Bankruptcy
